Citation Nr: 1531525	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-28 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) from May 31, 2006, to July 24, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1976 to January 1977 and from May 1983 to February 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO.  The decision granted a 100 percent evaluation for the service-connected major depressive disorder, effective July 24, 2008.  Hence, the appeal period for the Veteran's claim for a TDIU is limited from May 31, 2006, to July 24, 2008.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The service-connected disabilities, manifested by major depressive disorder, degenerative joint and disc disease of the lumbar spine, chondromalacia of the left knee, and left ankle sprain, are shown to preclude the Veteran from securing and following substantially gainful employment from May 31, 2006, to July 24, 2008, consistent with his educational level and previous work history.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating from May 31, 2006, to 
July 24, 2008, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent the action taken herein below is favorable to the Veteran, further discussion of the duties to assist and notify is not necessary at this time.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the purpose of one 60 percent disability, disabilities of common etiology or accident, and injuries incurred in action will be considered a single disability.  38 C.F.R. § 4.16(a).

In Geib v. Shinseki, 733 F.3d 1350 (2013), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  

In May 2006, the Veteran's claim for a TDIU rating was received.  During the appeal period, the Veteran was service-connected for major depressive disorder as 70 percent disabling, degenerative joint and disc disease of the lumbar spine as 20 percent disabling, chondromalacia of the left knee as 10 percent disabling, and left ankle sprain as 10 percent disabling.  The Veteran had a combined rating of 80 percent during the appeal period.  Thus, the Veteran meets the percentage criteria laid out in 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities rendered him unemployable during the appeal period.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board finds that the evidence shows that the service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment that would be consistent with his education and previous employment history during the appeal period.  

In July 2008, the Veteran was afforded a VA examination to determine the severity of his service-connected left ankle sprain.  The VA examiner commented that the Veteran's functional impairment was caused by significant pain from standing and walking.  Employment that would require him to stand or walk for more than 60 minutes or 50 yards respectively was not feasible.  

At the same time, the Veteran was afforded a VA examination to determine the severity of his service-connected depression.  The VA examiner stated that the Veteran's last job was selling guns for four to five months, but he was unable to recall when he was employed as a gun salesman.  He was also unable to remember any prior jobs.  During the evaluation, the Veteran struggled to stay on task, was fidgety, and took breaks to focus.  The VA examiner opined that the Veteran met the diagnostic criteria for major depressive disorder, with chronic and severe psychotic features.  The Veteran demonstrated considerable functional problems due to the severity of his depressive disorder.  The VA examiner elaborated that the Veteran would be unable to work in a loosely supervised situation requiring little interaction with the public.  He was unable to be around people, concentrate and exhibited poor communication skills.  The Veteran was also unable to drive a car or ride a bus.  He had limited insight and difficulty with judgment.

A March 1996 Social Security Administration (SSA) decision, submitted by the Veteran in May 2006, indicated that the Veteran had a high school equivalency diploma and worked as a radio technician, motel manager, delivery truck driver, building maintenance man, warehouseman, and pizza restaurant manager.  The SSA decision found that the Veteran had been unable to work since September 1996, due to his major depression, panic disorder, and paranoid personality disorder. 
The evidence showed that the Veteran's service-connected disabilities precluded him from maintaining substantially gainful employment from May 31, 2006, to July 24, 2008.  He was not engaged in substantially gainful employment during the appeal period.  Additionally, the July 2008 VA examination and SSA decision demonstrated that the Veteran's service-connected depressive disorder rendered him unemployable for the appeal period.

In this case, the Statement of the Case (SOC) indicates that the claim for a TDIU was denied, because the Veteran failed to return a completed 21-8940.  Although the 21-8940 submitted by the Veteran in May 2006 did not provide an employment history, the attached SSA records included the Veteran's employment history.  Therefore, the Board finds that the Veteran's original submission was completed by reference to the attached SSA records.

In sum, the Board finds that Veteran's service-connected disabilities precluded him from obtaining substantially gainful employment during the appeal period.  Therefore, a grant of TDIU is warranted from May 31, 2006, to July 24, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to a TDIU rating from May 31, 2006, to July 24, 2008, is granted, subject to the regulations governing the award of monetary benefits. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


